Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                            SUPREME COURT DOCKET NO. 2011-108

                                          JULY TERM, 2011

 In re Keith Russell Judd                              }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Washington Unit,
                                                       }    Civil Division
                                                       }
                                                       }    DOCKET NO. 117-2-11 Wncv

                                                            Trial Judge: Geoffrey W. Crawford

                          In the above-entitled cause, the Clerk will enter:

        Appellant Keith Russell Judd appeals from a trial court order dismissing a complaint that
sought to place appellant’s name on the ballot in Vermont for the Democratic Party nomination
for President in 2012, and challenged State laws that allegedly prohibit convicted felons from
voting in federal elections. We affirm.

        In February 2011, appellant, who is apparently incarcerated in federal prison in Texas,
filed a one-page pleading in the superior court captioned “declaration of candidacy for president”
and “demand on state legislative and executive.” The trial court, apparently on its own motion,
dismissed the pleading in a brief entry order stating that “[t]hese are not claims or requests which
are appropriate for judicial consideration.”

        Although not clearly stated, appellant apparently contends that State law prohibits his
candidacy and bars him from voting because he is a convicted felon, in contravention of federal
law and his constitutional rights. Nothing in the pleading on its face shows that State law bars
appellant from becoming a candidate or alleges that he has followed all of the procedures to
become a candidate and has been wrongfully denied a place on the ballot. Nor does appellant
reference any State statute or rule prohibiting him from voting or allege that he has been
wrongfully denied the right to vote. While dismissals for failure to state a claim are traditionally
disfavored, a plaintiff must at a minimum plead facts that, if true, would entitle him or her to
relief. Richards v. Town of Norwich, 169 Vt. 44, 49 (1999) (noting that, to state claim, plaintiff
must allege “at least the threat of an injury in fact” (quotation omitted)). Appellant’s pleading
does not meet this standard. There is nothing on the face of the pleading to indicate that his
rights have been, or will be, wrongfully denied. Accordingly, although the trial court apparently
dismissed based on some form of the “political question” doctrine, we affirm on the ground that
appellant failed to state a claim for which relief could be granted. See Levinsky v. Diamond, 151
Vt. 178, 185 (1989), overruled on other grounds by Muzzy v. State, 155 Vt. 279, 280 n. * (1990)
(we will affirm where trial court reached right result for wrong reason).∗

       Affirmed.

                                             BY THE COURT:


                                             _______________________________________
                                             John A. Dooley, Associate Justice

                                             _______________________________________
                                             Marilyn S. Skoglund, Associate Justice

                                             _______________________________________
                                             Brian L. Burgess, Associate Justice




       ∗
            Appellant’s printed case includes a pleading entitled “Complaint for declaratory
judgment and preliminary injunction; elections voting.” Although this pleading sets forth
additional factual allegations concerning appellant’s claims and seeks additional declaratory and
injunctive relief on behalf of himself and “all convicted felons,” the pleading was not filed with
the trial court and is therefore not part of the appellate record or properly before this Court. See
V.R.A.P. 10(a) (record on appeal shall consist of papers and exhibits filed in trial court,
transcripts of proceedings, and docket entries).
                                                 2